Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-10-2006

Sanford v. Nash
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3124




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Sanford v. Nash" (2006). 2006 Decisions. Paper 1279.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1279


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-366                                               NOT PRECEDENTIAL

                UNITED STATES COURT OF APPEALS
                     FOR THE THIRD CIRCUIT


                               No. 05-3124
                               __________

                        RONALD E. SANFORD,

                                             Appellant

                                     v.

                         WARDEN JOHN NASH

                       ________________________

              On Appeal From the United States District Court
                        For the District of New Jersey
                         (D.N.J. Civ. No. 05-cv-2396)
               District Judge: Honorable Jerome B. Simandle
                        _________________________


               Submitted for Possible Summary Action under
                  Third Circuit LAR 27.4 and I.O.P. 10.6
                            September 9, 2005

          Before: ROTH, BARRY AND SMITH, CIRCUIT JUDGES

                          (Filed April 10, 2006)


                               __________

                                OPINION
                               __________

PER CURIAM:
       Ronald Sanford appeals the District Court’s order dismissing his petition filed

pursuant to 28 U.S.C. § 2241. In his petition, Sanford alleged that the 123-month

sentence imposed following his guilty plea for arson and mail fraud is invalid under

United States v. Booker, 125 S. Ct. 738 (2005). The District Court dismissed the petition

for lack of jurisdiction. Sanford filed a timely notice of appeal, and we have jurisdiction

under 28 U.S.C. § 1291.

       Our review of the District Court’s decision is de novo. United States v. Cleary, 46
F.3d 307, 309-10 (3d Cir. 1995). Sanford’s § 2241 petition may not be entertained unless

a motion under § 2255 is “inadequate or ineffective to test the legality of his detention.”

28 U.S.C. § 2255. Sanford argued that his case falls within the exception set forth in In re

Dorsainvil, 119 F.3d 245, 251 (3d Cir. 1997). However, unlike the situation in In re

Dorsainvil, the decision in Booker did not decriminalize the conduct for which Sanford

was convicted. See Okereke v. United States, 307 F.3d 117, 120-21 (3d Cir. 2002). We

agree with the District Court that it lacked jurisdiction over Sanford’s § 2241 petition.

See also Padilla v. United States, 416 F.3d 424 (5th Cir. 2005).

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6.




                                              2